 Case: 1:16-cv-01970 Document #: 278-1 Filed: 08/13/19 Page 1 of 28 PageID #:2876




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


TYRONE HOOD,                                )
                                            )
                         Plaintiff,         )     Case No. 16 CV 1970
                                            )
      v.                                    )     Honorable Andrea R. Wood
                                            )     Magistrate Judge Maria Valdez
CITY OF CHICAGO, et al.,                    )
                                            )
                                            )
                         Defendants.        )




                      EXHIBIT A
 Case: 1:16-cv-01970 Document #: 278-1
       Case 1:19-mc-00123-APM          Filed:708/13/19
                                 Document               Page 2 ofPage
                                                Filed 08/05/19    28 PageID
                                                                      1 of 27#:2876



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

TYRONE HOOD,                                 )
                                             )
        Plaintiff                            )
                                             )
v.                                           )
                                             )
CITY OF CHICAGO, KENNETH BOUDREAU,           )      Case No. 1:19-mc-00123
JOHN HALLORAN, BERNARD RYAN,                 )      Honorable Judge Amit P. Mehta
ROBERT LENIHAN, JOHN POLUSZNY,               )
MICHAEL CLANCY, JOHN BALL, JAMES             )      Underlying Litigation:
O’BRIEN, GERALD CARROLL, ELIZABETH           )      Hood v. City of Chicago, et al.,
SHINN, AND JOHN STOUT,                       )      Case No. 16-cv-1970
                                             )
        Defendants.                          )      United States District Court
                                             )      for the Northern District of Illinois,
v.                                           )      Eastern Division
                                             )
NICHOLAS SCHMIDLE,                           )
                                             )
        Non-Party Respondent.                )



      INDIVIDUAL OFFICERS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
     MOTION TO TRANSFER AND IN SUPPORT OF THEIR OPPOSITION TO NON-
     PARTY NICHOLAS SCHMIDLE’S MOTION TO QUASH OR FOR PROTECTIVE
                                ORDER



                                             _/s/ John J. Rock
                                             One of the attorneys for the Individual
                                             Officers

                                             John J. Rock
                                             Rock Fusco & Connelly, LLC
                                             321 N. Clark Street, Suite 2200
                                             Chicago, Illinois 60654
                                             (312) 494-1000
                                             (312) 494-1001 (fax)
                                             jrock@rfclaw.com
Case: 1:16-cv-01970 Document #: 278-1
      Case 1:19-mc-00123-APM          Filed:708/13/19
                                Document               Page 3 ofPage
                                               Filed 08/05/19    28 PageID
                                                                     2 of 27#:2876



                             TABLE OF CONTENTS
PRELIMINARY
STATEMENT……………………………………………………………………………………..1
BACKGROUND
FACTS…………………………………………………………………………………………….3
     I.     Hood’s Media Strategy…………………………………………………………….5

     II.    The New Yorker Story and The Evidence…………………………………………6

     III.   Attempts to Serve Schmidle……………………………………………………...10
ARGUMENT…………………………………………………………………………………….11
     I.     THE MOTION SHOULD BE TRANSFERRED TO THE NORTHERN
            DISTRICT
            OF ILLINOIS PURSUANT TO RULE 45(f)…………………………………….11

     II.    MR. SCHMIDLE’S MOTION SHOULD BE DENIED…………………………15

            A. The Deposition Subpoenas Are Enforceable…………………………………15

              1. The first deposition subpoena was properly served………………………15

              2. The second deposition subpoena was properly served……………………16

            B. Mr. Schmidle’s Deposition Is Not Unnecessary,
               Cumulative or Burdensome…………………………………………………..18

            C. The Reporter’s Privilege Does Not Apply……………………………………20

CONCLUSION…………………………………………………………………………………..23
 Case: 1:16-cv-01970 Document #: 278-1
       Case 1:19-mc-00123-APM          Filed:708/13/19
                                 Document               Page 4 ofPage
                                                Filed 08/05/19    28 PageID
                                                                      3 of 27#:2876



                                     TABLE OF AUTHORITIES
Ali v. Mid-Atlantic Settlement Services, Inc., 233 F.R.D. 32, 36 (D.D.C. 2006)………………….17

Carey v. Hume, 492 F.2d 631, 637 (D.D.Cir. 1974)………………………………………………21

Estate of Klieman v. Palestinian Authority, 293 F.R.D. 235, 242
        (D.D.C. Sept. 19, 2013)………………………………………………………………22, 23

Flanagan v. Wyndham Int’l Inc., 231 F.R.D. 98, 102 (D.D.C. 2005)………………………...18, 19

Gambone v. Lit-Rock Drywall Corp. Advanced Constr. Material Corp.,
     2003 WL 21891584, at *4 (E.D.Pa. Aug. 7, 2003)………………………………………..17

Goldberg v. Amgen, Inc., 123 F.Supp.3d 9, 16 (D.D.C. Aug. 21, 2015)………………………….21

Hobley v. Burge 223 F.R.D. 449, 504 (N.D. Ill. Sept. 17, 2004)……………………………..20, 21

In re UBS Financial Services, Inc. of Puerto Rico Securities Litigation,
       113 F.Supp.3d 286, 288 (D.C.C. July 9, 2015)…………………………………………...13

Judicial Watch, Inc. v. Valle Del Sol, Inc., 307 F.R.D. 30, 34 (D.D.C. 2014)……………11, 12, 13

Lee v. City of Elkhart 2013 WL 1754977, at *1, 4
        (N.D. Ind. Apr. 22, 2013)……………………....................................................................20

Lee v. Department of Justice, 401 F.Supp.2d 123, 134 (D.D.C. 2005)……………………………22

Matthias Jans & Associates, Ltd. v. Dropic, 2001 WL 1661473 (W.D. Mich. 2001)……………..16

McKevitt v. Pallasch, 339 F.3d 530, 532-33 (7th Cir. 2003)……………………………………...21

NLRB v. Mortensen, 701 F. Supp. 244, 249 (D.D.C. 1988)……………………………………….22

Novak v. World Bank, 703 F.2d 1305, 1310 n. 14 (D.C. Cir. 1983)……………………………….17

Ott v. City of Milwaukee, 682 F.3d 552, 557 (7th Cir. 2012)……………………………………...18

Sourgoutsis v. U.S. Capitol Police, 323 F.R.D. 100, 105 (D.D.C. Nov. 21, 2017)………………..18

U.S. Commodity Futures Trading Com’n v. McGraw-Hill Companies, Inc.,
       507 F.Supp.2d 45, 50 (D.D.C. 2007)…………………………………………………20, 21

Wright & Miller, 9A Fed. Prac. & Proc. Civ. § 2454 (3d ed.)…………………………………….17

Wultz v. Bank of China, Ltd., 304 F.R.D. 38, 42 (D.D.C. 2014)……………………………...12, 16


                                                      ii
 Case: 1:16-cv-01970 Document #: 278-1
       Case 1:19-mc-00123-APM          Filed:708/13/19
                                 Document               Page 5 ofPage
                                                Filed 08/05/19    28 PageID
                                                                      4 of 27#:2876



XY, LLC v. Trans Ova Genetics, L.C., 2014 WL 4437728
      (D.D.C. Sept. 10, 2014)………………………………………………………………12, 14

York Group, Inc. v. Wuxi Taihu Tractor Co., Ltd, 632 F.3d 399, 402 (7th Cir. 2011)…………….17




                                            iii
    Case: 1:16-cv-01970 Document #: 278-1
          Case 1:19-mc-00123-APM          Filed:708/13/19
                                    Document               Page 6 ofPage
                                                   Filed 08/05/19    28 PageID
                                                                         5 of 27#:2876



         Defendants Kenneth Boudreau, John Halloran, Bernard Ryan, Robert Lenihan, John

Poluszny, Michael Clancy, John Ball, James O’Brien, Gerald Carroll, Elizabeth Shinn, and John

Stout submit this Memorandum of Law in support of their Motion to Transfer and in support of

their Opposition to Non-Party Nicholas Schmidle’s Motion to Quash or for Protective Order.

                                       PRELIMINARY STATEMENT

         In 1996, Plaintiffs Tyrone Hood and Wayne Washington were both convicted of the 1993-

armed robbery and murder of Marshall Morgan, Jr. Hood was convicted after a bench trial, and

Washington pleaded guilty after his first trial ended in a hung jury. Hood was sentenced to a

combined term of 75 years and Washington was sentenced to 25 years in exchange for his plea.

         On his last day in office, January 12, 2015, former Illinois Governor Pat Quinn commuted

Plaintiff Hood’s 75-year sentence to time served. 1 Gov. Quinn’s decision set in motion a chain of

events that led directly to the reversal of Plaintiffs’ convictions and these lawsuits, but the decision

was not based on the discovery of any new evidence exonerating Hood or Washington, such as

DNA or eyewitness testimony excluding them from the crime – that evidence does not exist.

Rather, it was the product of an intense media campaign by Hood’s attorneys involving local and

international celebrities, “friendly reporters” and, primarily, The New Yorker Magazine. (See

“Trying a Case Outside the Courts,” University of Chicago Law School, January 7, 2016, attached

as Exhibit A; see also Transcript of Panel Discussion for “Trying a Case Outside the Courts,” held

at the University of Chicago Law School, January 6, 2016, p. 32: 1-6, attached as Exhibit B). This

campaign was formed and directed by the Exoneration Project (“EP”) as a “more dynamic”

alternative to the courts.2 (Ex A, p. 2). Its purpose was to try Hood’s case, unopposed, in the court



1
        Washington had already completed his sentence.
2
        The EP is, in effect, an alter ego for the law firm representing Plaintiff Hood in his civil rights lawsuit, Loevy
& Loevy (“L&L”). The EP is located in L&L’s office space and the EP’s attorneys are also L&L attorneys.
    Case: 1:16-cv-01970 Document #: 278-1
          Case 1:19-mc-00123-APM          Filed:708/13/19
                                    Document               Page 7 ofPage
                                                   Filed 08/05/19    28 PageID
                                                                         6 of 27#:2876



of public opinion in order to get Gov. Quinn’s attention and convince him to release Hood, and it

relied on the same misleading arguments that courts had consistently rejected over the previous 25

years.

         The “evidence” the former Governor relied upon came directly from Hood’s attorneys and

surrogates advocating on Hood’s behalf, chief among them The New Yorker, which published a

lengthy story that Hood’s attorneys had a hand in developing. (See Emails between Hood’s

attorneys and N. Schmidle, attached as Group Exhibit C; see also Nick Schmidle, Crime Fiction:

Did the Chicago police coerce witnesses into pinpointing the wrong man for murder?, The New

Yorker, Aug. 4, 2014, attached to Exhibit D as ILPRB000015-29). Although Plaintiffs now claim

they are innocent of Morgan Jr.’s homicide, they have never been able to undermine key pieces of

evidence connecting them to the crime, namely: Hood’s fingerprints, which were found on items

in the same car as Morgan Jr.’s body; an eyewitness (Emanuel Bob) who observed Hood and

Washington with the victim’s car after the victim’s disappearance; Washington’s own confession,

which also implicates Hood; and Washington’s guilty plea. With nothing to undermine the

evidence linking them to the crime, however, Plaintiffs have pushed their “real killer” theory (i.e.,

that Morgan Jr.’s father, Marshall Morgan Sr. did it) as a way to prove indirectly they are innocent

and would not have been convicted but for police misconduct. (See generally Dkt. 1, Hood’s

Complaint).3 Mr. Schmidle’s story in The New Yorker became the centerpiece of this effort and

the chief source of information for Gov. Quinn. 4 And Gov. Quinn made no secret of his reliance

on Mr. Schmidle’s story in The New Yorker as the basis for his decision. (Ex. B, p. 8: 16-21).



3
            Unless otherwise stated, all references to Dkt entries are for Hood v. City of Chicago, No. 16-cv-1970 in the
Northern District of Illinois.
4
           The Illinois Prisoner Review Board (“IPRB”), which reviews and advises the Governor on petitions for
clemency, apparently did not investigate the clemency petition, make a recommendation or even prepare a report for
Gov. Quinn. (See IPRB’s subpoena response, labeled ILPRB000001-ILPRB00032, which includes The New Yorker
article, attached as Exhibit D).

                                                           2
 Case: 1:16-cv-01970 Document #: 278-1
       Case 1:19-mc-00123-APM          Filed:708/13/19
                                 Document               Page 8 ofPage
                                                Filed 08/05/19    28 PageID
                                                                      7 of 27#:2876



       In his petition for clemency, Hood characterized Schmidle’s story as representative of the

“enormous amount of attention from the national news media” and called it “a 14-page profile

supporting [Hood’s] innocence in the widely circulated New Yorker magazine.” (See Letter to

Gov. Quinn dated Nov. 25, 2014, attached as ILPRB000011-14 to Exhibit D) (emphasis added).

The message Hood was sending is clear: if a nationally-known and famous magazine is willing to

put its weight and credibility behind Hood’s innocence, presumably after it had scrutinized and

checked the facts, the Governor should too. But Schmidle’s email exchanges with Hood’s

attorneys and his involvement in their investigation suggest there may have been less scrutiny and

independence and more advocacy. Hood’s team not only had a hand in influencing the story, they

provided information for Mr. Schmidle to use, such as depositions from other cases and opinions

on alleged past systemic Brady violations. (See Ex. C). In other words, the story selectively

includes evidence and themes provided by Hood’s attorneys to make a convincing argument for

Hood’s innocence, to the exclusion of evidence that undermines Hood’s claims. It is exactly the

type of “friendly” journalism Hood’s team envisioned in their plan to try the case outside of the

courts, and Schmidle appears to have crossed the line from journalist to advocate in creating a

story championing Hood’s cause. (See Ex. B, p. 32: 1-6).

       Defendants seek to take Schmidle’s deposition to explore his role in Hood’s coordinated

media campaign, because that campaign was critical to Hood convincing Gov. Quinn to grant

clemency. And as the magistrate judge presiding over this case in the Northern District of Illinois

has already ruled, the clemency decision is relevant to Hood’s claim of innocence. (Dkt. 247).

                                   BACKGROUND FACTS

       Schmidle’s motion, much like his reporting for The New Yorker, takes the position that

Plaintiffs are innocent, were wrongfully convicted as a result of police misconduct, and then



                                                3
    Case: 1:16-cv-01970 Document #: 278-1
          Case 1:19-mc-00123-APM          Filed:708/13/19
                                    Document               Page 9 ofPage
                                                   Filed 08/05/19    28 PageID
                                                                         8 of 27#:2876



exonerated by the Governor’s act of clemency, and that the evidence strongly indicates the real

killer was Morgan Jr.’s father, Marshall Morgan Sr. But this recitation of the facts is taken largely

from Schmidle’s reporting for The New Yorker, stories by other “friendly reporters” and Plaintiff

Hood’s complaint. In fact, the case is far more complex, and does not lead to the conclusion that

Hood is innocent.

         For starters, Plaintiffs have been peddling the same “real killer” theory without success for

the last 25 years; no court has yet accepted these arguments, found the evidence used to convict

Plaintiffs insufficient, or found Plaintiffs innocent of the crime. (See Order denying Petitions for

Certificates of Innocence, attached as Exhibit E).5 This includes the trial court that initially

convicted Hood, which considered Hood’s alternative killer theory and barred it. And until

Governor Quinn granted Hood’s clemency request on his last day in office on January 12, 2015,

the Cook County State’s Attorney’s Office (“SAO”) had been aggressively fighting Plaintiff

Hood’s successive post-conviction attempts to vacate his conviction. (See the State’s Brief in

Opposition to Hood’s Successive Post-Conviction, attached as Exhibit F). The Circuit Court of

Cook County, Illinois denied every claim in that petition (including the pattern and practice police

misconduct claims and alternative killer theory) except for an alleged Brady violation stemming

from the State’s purported failure to disclose it had paid a periphery witness $1,000 in travel

expenses. (See Order denying in part and granting in part Hood’s successive PC Petition, attached

as Exhibit G). That claim alone was advanced to a third-stage evidentiary hearing, but the hearing




5
         Under Illinois law, once a conviction has been vacated, the defendant can petition the State for a certificate
of innocence, but defendant bears the burden of proof by a preponderance of the evidence. See e.g., 735 ILCS 5/2-
702.

                                                          4
    Case: 1:16-cv-01970 Document #: 278-1
           Case 1:19-mc-00123-APM         Filed: 708/13/19
                                     Document              Page 10 of
                                                    Filed 08/05/19    28 PageID
                                                                   Page  9 of 27 #:2876



never took place thanks to Quinn’s last-minute act of clemency. 6 All of Hood’s other arguments

were rejected.7

                                             Hood’s Media Strategy

         In November 2014, Hood’s attorneys sent Gov. Quinn a letter requesting executive

clemency for Hood. (See Ex. D, ILPRB000011-29). The clemency petition was the culmination

of a carefully crafted and intense media campaign by Hood’s attorneys, which EP members

described at a panel discussion with Gov. Quinn and Hood. According to the EP’s Executive

Director, the campaign on Hood’s behalf was their “biggest foray into really trying a more dynamic

way of trying a case outside the courts.” (Ex. B, p. 26: 1 – 27: 1). In fact, EP attorneys credit the

media with “playing a huge role in multiple stages with Hood,” including the ability to either

pressure Gov. Quinn or get his attention over 4,000 other petitions. (Id., p. 15: 5 – 16: 9). One of

the “big advantages” the EP had to offer was its media contacts and “friendly reporters who will

report on these stories when we ask them to.” (Ex. B, p. 32: 1-6). Consistent with that “advantage,”

the highlight of the package to Gov. Quinn was a copy of Mr. Schmidle’s feature-length story from

The New Yorker, which Gov. Quinn seems to have relied on almost entirely.                                     (Ex. D,

ILPRBT000015-29).            According to Gov. Quinn, the “New Yorker magazine deserved a lot of

credit” for delving into the story and finding “troublesome issues with respect to the prosecution

of Tyrone Hood.” (Ex. B, p. 8: 16-21). Around the same time Gov. Quinn received the clemency

petition with the lengthy New Yorker story, he also began receiving calls from Renee Ferguson, a



6
          Under the Illinois post-conviction statute, a petitioner challenging his conviction or sentence must prove that
there was a substantial denial of his rights under the U.S. Constitution and/or Illinois Constitution that was not and
could not have been raised on direct appeal of the conviction or sentence. See, e.g., 725 ILCS 5/122.
7
          Schmidle quotes a press release by the SAO that suggests the Office had lost confidence in the evidence
supporting the convictions; but the convictions were vacated only a month after Gov. Quinn granted clemency.
Nothing explains the SAO’s sudden change of heart after years of opposing Hood’s efforts to vacate the conviction,
other the fact that Hood can never return to prison, regardless of what would have happened with the alleged Brady
violation, because his sentence was commuted.

                                                           5
    Case: 1:16-cv-01970 Document #: 278-1
          Case 1:19-mc-00123-APM          Filed:708/13/19
                                    Document               Page 11 Page
                                                   Filed 08/05/19  of 28 10
                                                                         PageID
                                                                            of 27#:2876



former local reporter for NBC in Chicago, requesting that Quinn “please look at [Hood’s] case.”

(Ex. B, p. 8: 22 – 9: 8).

                                 The New Yorker Story and The Evidence

         The emails between Mr. Schmidle and Hood’s attorneys suggest Mr. Schmidle was given

direction and specific evidence to develop his story. (See Ex. C). Hood’s attorneys also got

Schmidle access to impounded evidence. (See Motion to View Impounded Evidence and Agreed

Order from the Circuit Court of Cook County, Illinois, dated January 17, 2014, attached as Group

Exhibit H). According to a recent deposition of Karl Leonard, one of Hood’s post-conviction

attorneys, Mr. Schmidle went along with Hood’s lawyers to inspect this evidence.8 As far as

Defendants can tell from the record, no other journalist was given the same access as Mr. Schmidle.

         The clemency petition and New Yorker story make unsupported and easily debunked

assertions about the sufficiency of the evidence and Morgan Sr.’s alleged insurance fraud modus

operandi connection to his son’s death. For example, each relies in part on a half-truth to suggest

Morgan Sr. had a financial motive to kill his son: that Morgan Sr. purchased a life insurance policy

for his son only six months before his son’s murder, the timing of which, they argue, is evidence

of Morgan Sr.’s intent to kill his son for the insurance money. This contention omits an important

and easily discoverable fact that undermines the insurance fraud theory: Morgan Sr. had actually

purchased life insurance for Morgan Jr. and a daughter as far back as 1985, almost eight years

before the murder, through a rider to his own life insurance policy. (See Deposition of L. Burklin,

p. 196-198, with Allstate Insurance Application Forms, attached as Exhibit I). None of this is

mentioned in Hood’s clemency petition or The New Yorker. Schmidle’s story does, however,

quote an insurance “expert” to opine that it is not normal for parents to purchase life insurance



8
          A transcript of this deposition has been ordered but not yet received.

                                                           6
Case: 1:16-cv-01970 Document #: 278-1
      Case 1:19-mc-00123-APM          Filed:708/13/19
                                Document               Page 12 Page
                                               Filed 08/05/19  of 28 11
                                                                     PageID
                                                                        of 27#:2876



policies for their adult children. Allstate’s own investigator, on the other hand, testified it was not

unusual for life insurance policies to be purchased for adult children on Chicago’s south side.

(Deposition of S. Jakush, p. 559-560, attached as Exhibit J).

       The insurance fraud modus operandi similarly falls apart with respect to the murders of

William Hall and Deborah Jackson, to which Morgan Sr. confessed. They involved arguments,

not a scheme to trigger a windfall payment through insurance fraud. Morgan Sr. admitted to killing

William Hall in 1977 over a debt when he became upset. (Supplementary Report of Morgan Sr.’s

Confession, dated January 10, 1997, p. 4-5, attached as Exhibit K). He admitted to killing Deborah

Jackson during an argument when a gun dropped out of her purse and he picked it up and shot her

“in a rage.” (See Morgan Sr.’s Court-Reported Confession to Murder of Deborah Jackson, dated

September 21, 2001, p. 11, attached as Exhibit L). Even if debts were a factor in both killings (as

opposed to uncontrolled anger), there is a fundamental difference that separates the murders of

Hall and Jackson from Morgan Jr.: they did not trigger any automatic windfall, like Morgan Jr.’s

did, and Morgan Sr. effectively ruled out any chance of recovering unpaid debts by killing them.

None of this was mentioned in Schmidle’s story.

       The other circumstances “echoing” throughout the four murders, such as nudity and the

relationship of each to Morgan Sr., are likewise overstated. Hall (Morgan Sr.’s friend) was found

clothed; Morgan Jr. (his son) was found with a shirt, but no pants, underwear or shoes; Soto (his

lover) was found completely nude; and Jackson (another lover) was not nude at all. She was found

wearing a black dress with a pink jacket wrapped around her arms. (See Supplemental Detective

Report, attached as Exhibit M). The presence or absence of clothing and the relationship of each

to Morgan Sr. are not idiosyncratic, distinctive traits suggesting a modus operandi. The same is

true with respect to the involvement of a car. Hall was killed in a car but his body was left in an



                                                  7
    Case: 1:16-cv-01970 Document #: 278-1
          Case 1:19-mc-00123-APM          Filed:708/13/19
                                    Document               Page 13 Page
                                                   Filed 08/05/19  of 28 12
                                                                         PageID
                                                                            of 27#:2876



alley; Morgan Jr. and Soto were found between the back and front seats of their respective cars,

and Jackson was found in the trunk of her car.

         The only similarities between the Soto and Morgan Jr. murders are that Morgan Sr. knew

both and was a beneficiary of life insurance for both, and both were found in a similar location in

cars. Nothing else, such as location of gunshot wounds, connects them (e.g., Morgan Jr was shot

once in the abdomen and twice in the back and Soto was shot through the jaw and a finger was

shot off).

         The most distinctive and idiosyncratic elements of the four cases, on the other hand, are

not emphasized in Schmidle’s story. For example, Morgan Sr. confessed to killing Hall and

Jackson out of anger and he does not contest his confessions, but denied killing Morgan Jr. and

Soto. And missing from the murders of Hall, Soto and Jackson is perhaps the most idiosyncratic

detail of all: Morgan Sr.’s alleged use of decoy evidence (i.e., random bottles from a dumpster) to

mislead police. No decoy evidence has ever been alleged or identified in the murders of Hall, Soto

or Jackson. The story ignores these facts.

         Schmidle also includes in the story a significant amount of unrelated “background”

information about accusations of misconduct against certain detectives and the Chicago police in

general, without attempting to connect any of it to Hood. For example, the story discusses past

accusations of abuse against Detective Ken Boudreau, which Boudreau denies, without

establishing a connection between the accusations and Boudreau’s treatment of Hood. The story

also makes a reference to a notorious former detective, Jon Burge, who was suspended in 1991,

two years before the Morgan Jr. homicide occurred, and then fired in 1993, the same year the

Morgan Jr. homicide even occurred.9



9
          https://en.wikipedia.org/wiki/Jon_Burge

                                                    8
 Case: 1:16-cv-01970 Document #: 278-1
       Case 1:19-mc-00123-APM          Filed:708/13/19
                                 Document               Page 14 Page
                                                Filed 08/05/19  of 28 13
                                                                      PageID
                                                                         of 27#:2876



        The story notes that Detective John Halloran once asserted his Fifth Amendment right to

silence to questions regarding mistreatment of suspects in an unrelated lawsuit. But the story omits

that in the same lawsuit, Hill v. City of Chicago, et al., 06-C-6772 (U.S. District Court, Northern

District of Illinois), Halloran subsequently decided to waive that right and answer the questions.

(See Judge St. Eve’s Order in Hill dated Jan. 28, 2010 attached as Exhibit N). These facts did not

make it into Mr. Schmidle’s story. 10

        The story also emphasizes that witnesses recanted their statements, without questioning the

circumstances surrounding the recants. For example, Washington signed an affidavit in 2009 in

which he claimed to have confessed as a result of “beatings” at the hands of police. The affidavit

was procured by Hood’s attorneys and former NBC Chicago reporter Renee Ferguson, who had

also been working with EP attorneys to get Quinn’s attention. She went with Hood’s lawyers to

interview Washington in 2009 at a time when Washington was unrepresented. As a result of this

meeting, Washington eventually signed an affidavit littered with false claims about police abuse

and the reason he confessed.         (See Washington’s Affidavit, attached as Exhibit O; see

Washington’s deposition testimony, p. 247-273, 276-279, 578-573, attached as Exhibit P).

Washington tried to explain away some of the falsehoods by suggesting they were

misunderstandings or mistakes, or by playing semantics over the meaning of words like “beatings.”

(Id.). Some claims, however, he admitted were false, like the handwritten addition to the affidavit

that he was punched by police officers. (Id., p. 254:17–255:15). Washington was interviewed for

a true-crime television show, and gave another false and exaggerated description of the alleged

abuse he claims led to his confession. (Id., p. 169-173). At his deposition, Washington conceded


10
         The story notes that Boudreau once asserted the Fifth Amendment privilege as well, but Boudreau
spoke to Mr. Schmidle for the story, and Mr. Schmidle managed to locate deposition testimony of Boudreau
answering questions from attorney Russell Ainsworth about claims of abuse. Mr. Ainsworth is one of
Hood’s attorneys of record in this lawsuit too.

                                                   9
Case: 1:16-cv-01970 Document #: 278-1
      Case 1:19-mc-00123-APM          Filed:708/13/19
                                Document               Page 15 Page
                                               Filed 08/05/19  of 28 14
                                                                     PageID
                                                                        of 27#:2876



that since 1995, he has given six different accounts of what happened that led to his confession.

(Id., p. 276: 10 – 279: 10). Yet Schmidle does not question or scrutinize Washington’s recant; it

is simply taken at face value.

                                 Attempts to Serve Schmidle

       As Schmidle points out, he was served with a document subpoena in March 2019. This

subpoena was similar to a subpoena served on The New Yorker, and Defendants had not attempted

to compel a response from Mr. Schmidle or The New Yorker. It is not at issue in this motion. Mr.

Schmidle also notes he received an email with the same March 2019 document subpoena attached.

The email was sent by “US Legal Support.” This communication occurred after Schmidle’s

attorney and Defendants’ attorney had already met by phone and conferred, and makes no mention

of the meet-and-confer or the agreement by the attorneys as to how to proceed. Defendants did

not authorize this communication, had no idea it happened until they received Schmidle’s motion,

and would not have allowed it to occur if US Legal had asked Defendants for authorization before

sending the email. That said, Defendants are not seeking to enforce the document subpoena.

       As for the deposition subpoenas, Mr. Schmidle was personally served with the first one

(which he does not dispute), but it did not include a location. Defendants subsequently had an

identical second subpoena served, which included a location. According to the process server, Mr.

Schmidle was personally served with the second deposition subpoena by dropping it at his

doorstep, after Mr. Schmidle refused to open the door and accept service. (See Declaration of L.

Wade, attached as Exhibit Q).




                                               10
 Case: 1:16-cv-01970 Document #: 278-1
       Case 1:19-mc-00123-APM          Filed:708/13/19
                                 Document               Page 16 Page
                                                Filed 08/05/19  of 28 15
                                                                      PageID
                                                                         of 27#:2876



                                                ARGUMENT

I.      THE MOTION SHOULD BE TRANSFERRED TO THE NORTHERN DISTRICT
        OF ILLINOIS PURSUANT TO RULE 45(f).

        Discovery thus far has proven to be as complex as the issues involved in this case. Contrary

to Mr. Schmidle’s claim that everything Defendants need can be located in 17,000 documents, this

case has generated a massive number of documents; more than 150,000 have been produced by

the parties and various third-parties. In addition, nearly 50 depositions have been taken, with

approximately 10 more to go, not including experts, and the magistrate judge overseeing this case

has had to rule on several discovery-related motions involving various privileges, including former

Gov. Quinn’s motion to quash his deposition subpoena (which the court denied). 11 (Dkt. 247).

Because of the deeply fact-intensive nature of the case and the magistrate judge’s familiarity with

it, Mr. Schmidle’s motion should be transferred to the Northern District of Illinois pursuant to Rule

45(f), which provides that a court may transfer a motion if exceptional circumstances exist. “While

a prime concern is to avoid burdens on local nonparties subject to subpoenas, this interest of the

nonparty…in obtaining local resolution of the motion must be balanced with the interests in

ensuring the efficient, fair, and orderly progress of ongoing litigation before the issuing court.”

Judicial Watch, Inc. v. Valle Del Sol, Inc., 307 F.R.D. 30, 34 (D.D.C. 2014) (citing Fed.R.Civ.P.

45(f) advisory committee’s note (2013 amendments)) (internal citations omitted). As the Advisory

Committee Notes to Rule 45(f) explain, “transfer may be warranted in order to avoid disrupting

the issuing court’s management of the underlying litigation, as when the court has already ruled

on issues presented by the motions or the same issues are likely to arise in discovery in many

districts.”



11
         Gov. Quinn filed an objection to the magistrate’s ruling, which is briefed and pending before Judge Andrea
Wood.

                                                       11
Case: 1:16-cv-01970 Document #: 278-1
      Case 1:19-mc-00123-APM          Filed:708/13/19
                                Document               Page 17 Page
                                               Filed 08/05/19  of 28 16
                                                                     PageID
                                                                        of 27#:2876



       When evaluating whether “exceptional circumstances” exist, “the Court must not assume[]

that the issuing court is in a superior position to resolve subpoena related motions, but instead

consider a number of factors relating to the underlying litigation.” Judicial Watch, Inc., 307 F.R.D.

at 34 (citing Fed.R.Civ.P. 45(f) advisory committee’s note (2013 amendments)) (internal citations

omitted). “These factors include the complexity, procedural posture, duration of pendency, and

the nature of the issues pending before, or already resolved by, the issuing court in the underlying

litigation.” Id.; see, e.g., XY, LLC v. Trans Ova Genetics, L.C., 2014 WL 4437728, at *1-2 (D.D.C.

Sept. 10, 2014) (finding exceptional circumstances where issuing court “has already supervised

substantial discovery and begun preparations for trial”); Wultz v. Bank of China, Ltd., 304 F.R.D.

38, 46 and n.6 (D.D.C. May 30, 2014) (transferring subpoena-related motions in “highly complex”

litigation where issuing court “is in a better position to rule…due to her familiarity with the full

scope of issues involved as well as any implications the resolution of the motion will have on the

underlying litigation” and to further “the interest in obtaining consistent rulings on the issues

presented”).

       Here, the factors weigh in favor of transferring the motion. For starters, these are complex

lawsuits, intertwining in almost every respect, and involving the rare case where a former

Governor of Illinois has been ordered to sit for his deposition to explain his clemency decision.

Mr. Schmidle maintained a close relationship with Hood’s attorneys, borrowed significantly from

theories in Hood’s post-conviction pleadings and wrote a story for The New Yorker that was the

basis for Gov. Quinn’s clemency decision. Those theories have been and will continue to be

extensively litigated in the issuing district, which means the magistrate judge overseeing discovery

has a better understanding of the issues involved and how those issues impact whether Mr.

Schmidle should sit for his deposition.



                                                 12
Case: 1:16-cv-01970 Document #: 278-1
      Case 1:19-mc-00123-APM          Filed:708/13/19
                                Document               Page 18 Page
                                               Filed 08/05/19  of 28 17
                                                                     PageID
                                                                        of 27#:2876



       The duration of the case in the Northern District of Illinois also weighs in favor of

transferring the motion. See Judicial Watch, Inc., 307 F.R.D. at 35 (issuing court in better position

to evaluate the relevance and necessity of the subpoena because the underlying case was pending

for four years and involved innumerable discovery disputes). Between these two complex cases,

the parties have had several discovery disputes over the last three years, and many hearings

discussing every type of discovery in the underlying matter. In 2015, this Court granted a motion

to transfer because that case had been pending in the issuing court for three and a half years, the

judge had issued multiple orders resolving procedural and discovery disputes, it was a complex

case, and the issuing court was in a better, more informed position. In re UBS Financial Services,

Inc. of Puerto Rico Securities Litigation, 113 F.Supp.3d 286, 288 (D.C.C. July 9, 2015) (Mehta,

J.).

       The same reasoning applies here. Over the last three years the district judge and magistrate

judge presiding over these cases in the Northern District of Illinois have already reviewed and

decided the following substantive discovery motions (most of which were decided by the

magistrate judge):

               The City’s motion to bifurcate the Monell claim and stay discovery (Dkt. 71, 74,
               81 and 86);

               Defendant Shinn’s motion to compel answers to contention interrogatories (Dkt.
               94, 97 and 98);

               Defendants’ motion challenging Hood’s assertion of work-product over
               Washington’s draft affidavit (Dkt. 150, 165, 174, (includes a surreply 180, 181) and
               193);

               Plaintiff Hood’s motion to compel documents responsive to RFP No. 25 and
               supplemental position paper regarding the same (Dkt. 172, 190 and 191);

               Defendant City’s renewed motion to bifurcate and stay discovery of Plaintiff’s
               Monell claim (Dkt. 195, 201, 212 and 231);


                                                 13
 Case: 1:16-cv-01970 Document #: 278-1
       Case 1:19-mc-00123-APM          Filed:708/13/19
                                 Document               Page 19 Page
                                                Filed 08/05/19  of 28 18
                                                                      PageID
                                                                         of 27#:2876



               Former Gov. Quinn’s motion to quash (Dkt. 205, 226, 234, (includes a surreply
               235, 238) and 247);

               Plaintiff Hood’s motion to compel Rule 30(b)(6) depositions (Dkt. 199, 214, 216
               and 232);

               The parties’ respective positions on Judge Wood’s suggestion regarding partial
               summary judgment with respect to the Brady claim (Dkt. 231, 239);

               Former Gov. Quinn’s appeal and objection to the magistrate judge’s denial of his
               motion to quash (Dkt. 251, 252, 254, 257 and 262);

               Plaintiff Hood’s motion for protective order regarding the deposition of his
               investigator (Dkt. 255 and 261).

               Defendant City’s motion to structure discovery (Dkt. 263 and 265);

               Plaintiff’s unopposed motion to take Marshall Morgan Sr.’s deposition (Dkt. 266,
               269);

               Plaintiff’s motion for rule to show cause against Marshall Morgan Sr. for refusing
               to sit for his deposition (Dkt. 272).

       In addition, the magistrate judge has already ruled on a similar motion by former Gov.

Quinn and understands the unique circumstances regarding the relevance of Quinn’s testimony to

the claim of innocence, the role Defendants believe Mr. Schmidle’s story in The New Yorker

played in that decision and the similar privilege assertions. Nor is Mr. Schmidle the only reporter

to have been subpoenaed. Renee Ferguson was also subpoenaed for a deposition, and her attorney

is currently weighing whether to file a motion to quash. The judges in the Northern District of

Illinois presiding over this case are in a better position to decide Mr. Schmidle’s motion.

       As for burden, there is none, because Mr. Schmidle is represented by a national law firm

(presumably hired by his former employer, The New Yorker) and his attorney is already admitted

to practice in the Northern District of Illinois. 12 See Trans Ova Genetics, L.C., 2014 WL 4437728,



12
        For courts of admission, see https://www.ballardspahr.com/people/attorneys/bowman-chad

                                                14
 Case: 1:16-cv-01970 Document #: 278-1
       Case 1:19-mc-00123-APM          Filed:708/13/19
                                 Document               Page 20 Page
                                                Filed 08/05/19  of 28 19
                                                                      PageID
                                                                         of 27#:2876



at *2 (transferring subpoena-related motion where local nonparty was national corporation “and

thus the presumption of local resolution, carried less force”) (citing In re Subpoena to Kia Motors

Am., Inc., 2014 WL 2118897, at *1 (C.D. Cal. Mar. 6, 2014)). Further, Mr. Schmidle is no longer

“local” to Washington D.C.; he lives in London so it is unlikely he will travel to either district for

resolution of the motion.13 Even if he did, there is no increased burden if the motion is resolved

in Illinois. And as the Advisory Committee Notes indicate, “If the motion is transferred, judges

are encouraged to permit telecommunications methods to minimize the burden a transfer imposes

on nonparties.” Defendants have every reason to believe Mr. Schmidle’s attorney would be able

to appear by telephone in the Northern District of Illinois, and certainly would not oppose

telephonic appearances. Accordingly, the Court should transfer the motion to the Northern District

of Illinois.

II.     MR. SCHMIDLE’S MOTION SHOULD BE DENIED.

        A.      The Deposition Subpoenas Are Enforceable.

                1.      The first deposition subpoena was properly served.

        Mr. Schmidle admits the first deposition subpoena was personally served on him and was

procedurally valid and enforceable under Rule 45 with the exception of the location of the

deposition, which was marked as “TBD.” Defendant Officers included a letter with the subpoena

informing Mr. Schmidle to contact their counsel to accommodate his schedule. Defendant Officers

put “to be determined” in the “place” column of the subpoena in good faith so they could fully

accommodate Mr. Schmidle’s schedule, not to cause an undue burden or go beyond the

geographical limit allowed in Rule 45(c).




13
         See Declaration of Nicholas Schmidle, ECF 1-9 at ¶ 1.

                                                  15
Case: 1:16-cv-01970 Document #: 278-1
      Case 1:19-mc-00123-APM          Filed:708/13/19
                                Document               Page 21 Page
                                               Filed 08/05/19  of 28 20
                                                                     PageID
                                                                        of 27#:2876



       The lack of a location does not make the subpoena unenforceable, however, because under

Rule 45(d)(3)(A), courts may use their discretion to allow a party to later modify a defective

subpoena. Wultz, 304 F.R.D. at 42. When the location requirement of a subpoena is defective or

ambiguous, the court may modify the location element so that it complies with the geographical

limits of Rule 45(c). See, e.g., Matthias Jans & Associates, Ltd. v. Dropic, 2001 WL 1661473, at

*3 (W.D. Mich. 2001) (rather than quashing subpoena that was defective with respect to the

location component of the subpoena, the subpoena was modified to require its recipient to appear

for deposition “at a place to be agreed upon by all counsel, no greater than 100 miles” from the

nonparty deponent’s residence). Defendant Officers have agreed to depose Mr. Schmidle near his

home in London, England at a time and place that accommodates him. Mr. Schmidle admitted he

was personally served with the first deposition subpoena. Thus, a simple modification of the

personally-served subpoena will prevent any unfair prejudice or burden on any party or nonparty.

Moreover, and as explained below, Defendants promptly sought to cure this defect by having Mr.

Schmidle served with a second subpoena with the location identified.

              2.      The second deposition subpoena was properly served.

       Mr. Schmidle was properly served with the Second Deposition Subpoena too. Although

Mr. Schmidle claims he was not personally served, the process server’s declaration demonstrates

that service was effectuated by leaving the subpoena at Mr. Schmidle’s door after he refused to

accept service. (See Ex. Q). Ms. Wade recognized Mr. Schmidle from the first service attempt,

and as Mr. Schmidle acknowledges in his own declaration, he recognized her. (Id.; see also

Declaration of Nicholas Schmidle in this case, ECF 1-9 at ¶ 1). Ms. Wade approached Mr.

Schmidle’s residence, noticed the clear storm door was closed and front main door open, saw Mr.

Schmidle sitting on his couch, and knocked. Mr. Schmidle came to the door and Ms. Wade



                                              16
Case: 1:16-cv-01970 Document #: 278-1
      Case 1:19-mc-00123-APM          Filed:708/13/19
                                Document               Page 22 Page
                                               Filed 08/05/19  of 28 21
                                                                     PageID
                                                                        of 27#:2876



recognized him and told him she was there to serve legal documents on him. Mr. Schmidle said

he would not accept them. Ms. Wade informed him that she would drop serve him due to his

refusal, and the documents were left on his front porch. (See Ex. Q).

       Mr. Schmidle’s declaration does not state whether the process server knocked on his door,

stated her purpose, or tried to serve him, but it is reasonable to assume that if she had not done

these things he would have indicated as much in his declaration. Instead, he admits he recognized

the process server from the prior service, lending credibility to Ms. Wade’s declaration that she

did make the attempt to serve him. The photograph Mr. Schmidle attaches to his declaration

likewise confirms the process server did exactly what she claims.

       Although the D.C. Circuit requires in-person service, “[i]n recent years a growing number

of cases have departed from the view that personal service is required and alternatively have found

service of a subpoena under Rule 45 proper absent personal service.” Wright & Miller, 9A Fed.

Prac. & Proc. Civ. § 2454 (3d ed.). In this case, Mr. Schmidle knew he was being served and

purposefully refused to open his door, and therefore service was properly effectuated by leaving

the subpoena at his door. See, e.g., Novak v. World Bank, 703 F.2d 1305, 1310 n. 14 (D.C. Cir.

1983) (“When a person refuses to accept service, service may be effected by leaving the papers at

a location, such as on a table or on the floor, near that person.”); Ali v. Mid-Atlantic Settlement

Services, Inc., 233 F.R.D. 32, 36 (D.D.C. 2006) (refusing to open the door does not invalidate

service, as personal service does not need to be made face to face or hand to hand.); Gambone v.

Lit-Rock Drywall Corp. Advanced Constr. Material Corp., 2003 WL 21891584, at *4 (E.D.Pa.

Aug. 7, 2003) (finding service effective when process server found defendant at his dwelling house

and announced her business but defendant refused to accept personal service, and process server

left papers under the door mat); York Group, Inc. v. Wuxi Taihu Tractor Co., Ltd, 632 F.3d 399,



                                                17
Case: 1:16-cv-01970 Document #: 278-1
      Case 1:19-mc-00123-APM          Filed:708/13/19
                                Document               Page 23 Page
                                               Filed 08/05/19  of 28 22
                                                                     PageID
                                                                        of 27#:2876



402 (7th Cir. 2011) (service of subpoena effective under Rule 45 by leaving the subpoena at the

door of the residence of the person to be served on the belief that the person was inside at the time,

but was refusing to answer the door in order to evade service). Ott v. City of Milwaukee, 682 F.3d

552, 557 (7th Cir. 2012) (service of a non-party subpoena can be accomplished via certified mail;

personal service is not necessary for proper service under Rule 45).

       B.      Mr. Schmidle’s Deposition Is Not Unnecessary, Cumulative or Burdensome.

       Mr. Schmidle argues his testimony is not needed, because the alleged purpose of the

deposition is to go on a fishing expedition about his contacts with Hood or Hood’s attorneys. Not

only is Mr. Schmidle wrong about the purpose – it is far more than asking about contacts – but he

has failed to meet the burden required under Rule 45 to be excused from his deposition. “The

party moving for relief bears the burden of showing that the subpoena should be quashed or

modified.” Sourgoutsis v. U.S. Capitol Police, 323 F.R.D. 100, 105 (D.D.C. Nov. 21, 2017)

(quoting Fed.R.Civ.P. 45(d)(3)). “The quashing of a subpoena is an extraordinary measure, and

is usually inappropriate absent extraordinary circumstances. Id. (quoting Flanagan v. Wyndham

Int’l Inc., 231 F.R.D. 98, 102 (D.D.C. 2005)). Thus, a “movant’s burden is greater for a motion to

quash than if [the movant] were seeking more limited protection.” Id. (quoting Flanagan, 231

F.R.D. at 102). Rules 26 and 45 provide the grounds for quashing a subpoena, which include

requests that are unreasonably cumulative or duplicative or expose a person to annoyance,

embarrassment, oppression, or undue burden.” Flanagan, 231 F.R.D. at 104 (citing Fed.R.Civ.P.

26(b)(2), 26(c), 45(d)(3)(A)(iv)).

       Mr. Schmidle was not on the sidelines reporting a story from a distance. He was an

advocate in the thick of the effort to exonerate Hood through a public relations campaign. That

effort is relevant because it led to the clemency decision, which Hood touts as an official



                                                 18
Case: 1:16-cv-01970 Document #: 278-1
      Case 1:19-mc-00123-APM          Filed:708/13/19
                                Document               Page 24 Page
                                               Filed 08/05/19  of 28 23
                                                                     PageID
                                                                        of 27#:2876



recognition of his innocence by the State of Illinois. The “articulated basis” for Mr. Schmidle’s

deposition is and always has been his role in Hood’s media strategy. This goes beyond who he

spoke with in the course of news-gathering and into his role as a de facto advocate for Hood and

reasons for selecting certain information for inclusion in the story. Defendants are entitled to

question him as to how Hood may have directed or influenced the story, how the story developed

and his understanding of the purpose of the story, as Hood’s lawyers articulated during the panel

discussion at the University of Chicago Law School: to pressure high ranking state officials, like

Gov. Quinn or the State’s Attorney of Cook County. And because Mr. Schmidle’s work led to

Gov. Quinn’s act of clemency (which has already been found a relevant and discoverable topic by

the magistrate judge), it follows that Mr. Schmidle’s work, which so heavily influenced Gov.

Quinn, is likewise relevant. It is also what sets this case apart from the typical request for a

journalist’s information.

        Mr. Schmidle’s speculation that the 17,000 documents produced by Hood in this case will

suffice for what he can offer not only gets the scope of discovery wrong by tens of thousands of

documents, but it also misses the point. Mr. Schmidle was a part of Hood’s media campaign,

whether he knew it or not, and he appears to have given Hood some say, if not a lot, in the direction

of the story. The influence Hood’s attorneys had in developing the story is relevant to Hood’s use

of the clemency as an official recognition by the State of Illinois that he is innocent. See, Flanagan,

231 F.R.D. at 103 (a court with jurisdiction over a discovery dispute for an action pending in a

different district “should hence be cautious in determining relevance of evidence, and in case of

doubt should err on the side of permissive discovery.”) citing Heat & Control, Inc. v. Hester Indus.,

Inc. 785 F.2d 1017, 1024 (Fed. Cir. 1986). That information is not in old police reports or

investigative files.



                                                  19
Case: 1:16-cv-01970 Document #: 278-1
      Case 1:19-mc-00123-APM          Filed:708/13/19
                                Document               Page 25 Page
                                               Filed 08/05/19  of 28 24
                                                                     PageID
                                                                        of 27#:2876



       Mr. Schmidle’s burden argument is likewise speculative and unsupported. It is no more

burdensome to depose him in London than it would be in this district if Mr. Schmidle still lived

here. To be clear, though, Defendants will go to London to take this deposition or do it via video

conference at a time and place convenient for Mr. Schmidle. This means Mr. Schmidle would

suffer no more burden than any other deponent.

       Finally, the cases Mr. Schmidle cites do not support his position. In Lee v. City of Elkhart

2013 WL 1754977, at *1, 4 (N.D. Ind. Apr. 22, 2013), the court quashed the subpoena because the

serving party “made no effort to explain the potential relevance of the information [sought].” Id.

at *4. Unlike Lee, here Defendants have offered a multitude of reasons as to why Mr. Schmidle’s

deposition is relevant and necessary. In Hobley v. Burge 223 F.R.D. 449, 504 (N.D. Ill. Sept. 17,

2004), the court actually denied the non-party journalist’s motion to quash a document subpoena

with respect to the journalist’s written communications with plaintiff, but granted the motion with

respect the journalist’s notes of communications with plaintiff because the plaintiff and the

journalist’s agreement not to disclose or use information provided by plaintiff to the journalist.

The opposite is true here: instead of restricting Mr. Schmidle’s use of information based on

confidentiality, Hood’s express purpose was to make the story appealing and persuasive enough

to reach Gov. Quinn and sway him.

       C.      The Reporter’s Privilege Does Not Apply.

       Mr. Schmidle also argues he should not have to testify based on the reporter’s privilege.

“Whether the privilege prevails in a given case is determined by a balancing test.” U.S. Commodity

Futures Trading Com’n v. McGraw-Hill Companies, Inc., 507 F.Supp.2d 45, 50 (D.D.C. 2007).

“The balancing test requires evaluation of two factors: (1) the need for the information and (2)

whether the party seeking the information has exhausted all reasonably available alternative



                                                20
Case: 1:16-cv-01970 Document #: 278-1
      Case 1:19-mc-00123-APM          Filed:708/13/19
                                Document               Page 26 Page
                                               Filed 08/05/19  of 28 25
                                                                     PageID
                                                                        of 27#:2876



sources.” Id. (citing Zerilli v. Smith, 656 F.2d 705, 713-14 (D.C.Cir. 1981)). The balance of

interests favors disclosure if the requested information is crucial to a party's case. Id.; see, Carey

v. Hume, 492 F.2d 631, 637 (D.D.Cir. 1974) (overriding the privilege when the information goes

to “the heart of the matter”).

       Notably, however, the “[D.C. Circuit] has not decided whether non-confidential

information is subject to the reporter’s privilege.” Goldberg v. Amgen, Inc., 123 F.Supp.3d 9, 16

(D.D.C. Aug. 21, 2015). The Seventh Circuit, on the other hand, in McKevitt v. Pallasch, 339

F.3d 530, 532-33 (7th Cir. 2003), and its progeny, “has specifically rejected the argument that the

First Amendment provides journalists special protection against subpoenas, at least with respect

to information from non-confidential sources.” Hobley, 223 F.R.D. 499, 502 (N.D. Ill. 2004).

Similarly, this district applies a less stringent standard when the party seeking to compel reporter

testimony seeks non-confidential information, as is the case here:

       [C]ourts have recognized that a party seeking to compel reporter testimony faces a
       less weighty burden when seeking non-confidential information. When a party
       seeks to compel a reporter to testify regarding nonconfidential information, the risk
       of debilitating a journalist’s ability to gather information is considerably
       diminished. Consequently, the showing needed to overcome a reporter’s privilege
       when the information sought is nonconfidential is less demanding than the showing
       required where confidential materials are sought.

Goldberg, 123 F.Supp.3d at 17. (citations omitted) (internal quotation marks omitted).

       The first factor has been satisfied. As set forth in Section II.B above, Mr. Schmidle was a

part of Hood’s media campaign, whether he knew it or not, and he appears to have given Hood’s

attorneys a voice in the direction of the story. The influence Hood’s attorneys had in developing

the story is relevant to Hood’s plan to try the case outside the courts, and his use of clemency as

an official recognition by the State of Illinois that he is innocent. Moreover, Defendants do not

seek Schmidle’s confidential sources. Instead, Defendants intend to question him on the media



                                                 21
 Case: 1:16-cv-01970 Document #: 278-1
       Case 1:19-mc-00123-APM          Filed:708/13/19
                                 Document               Page 27 Page
                                                Filed 08/05/19  of 28 26
                                                                      PageID
                                                                         of 27#:2876



strategy, his role in it, the selection of content for the story and his communications with Hood’s

attorneys. This information is important to addressing Hood’s innocence claims and how the New

Yorker story influenced Gov. Quinn.

        The second factor is likewise met, because Defendants have run into roadblocks trying to

get this information from Hood. Hood’s attorneys have made it known they will not allow any

other attorneys to be deposed, and the depositions of Hood’s post-conviction attorney and private

investigator were largely comprised of overly broad privilege assertions. 14 The work-product

privilege assertions should not apply to the media strategy because: (1) the strategy was not

intended for litigation (in fact, it was intended to be outside the scope of litigation); and (2) Hood’s

attorneys waived the privilege by publicly discussing it at the panel discussion at the University of

Chicago Law School. Nonetheless, Hood’s attorneys have taken the position that questions related

to the media strategy are off limits. Similarly, Gov. Quinn is still opposing his deposition, even

though the magistrate judge denied his motion to quash. Schmidle’s deposition goes to the heart

of how Hood was able to convince a sitting Governor to commute his sentence, in which Schmidle

played a role. See, e.g., Estate of Klieman v. Palestinian Authority, 293 F.R.D. 235, 242 (D.D.C.

Sept. 19, 2013) (subpoenaed information went to heart of the matter because it was could

potentially prove the relationship between the defendants and the organization that killed the

decedent); Lee v. Department of Justice, 401 F.Supp.2d 123, 134 (D.D.C. 2005) (since none of

defendants admitted to being source of leaked information, and plaintiff’s case could not proceed

without testimony from journalists about who leaked the information, it was central to case); NLRB

v. Mortensen, 701 F. Supp. 244, 249 (D.D.C. 1988) (Plaintiff would not have a fair opportunity to

prove unfair labor practices without authentication of management council’s statements to press).



14
        The depositions were taken recently and have been ordered.

                                                     22
Case: 1:16-cv-01970 Document #: 278-1
      Case 1:19-mc-00123-APM          Filed:708/13/19
                                Document               Page 28 Page
                                               Filed 08/05/19  of 28 27
                                                                     PageID
                                                                        of 27#:2876



Further, to the extent Mr. Schmidle argues that his testimony would be based on what others told

him, and, thus, not admissible at trial, that argument lacks any merit. Klieman, 293 F.R.D. at 243-

244 (the inadmissibility at trial of the evidence sought does not preclude its disclosure by a

reporter).

                                        CONCLUSION

        For the reasons set forth herein, Defendants Kenneth Boudreau, John Halloran, Bernard

Ryan, Robert Lenihan, John Poluszny, Michael Clancy, John Ball, James O’Brien, Gerald Carroll,

Elizabeth Shinn, and John Stout, respectfully request that the Court enter an order granting their

Motion to Transfer or in the alternative, denying Non-Party Nick Schmidle’s Motion to Quash or

for Protective Order, and for any further relief the Court deems just and appropriate. A copy of

Defendants’ Proposed Order is attached hereto as Exhibit R.



                                                     Respectfully submitted,


Dated: August 5, 2019                                /s/ John J. Rock
                                                     Attorney for Defendant Officers

John J. Rock
Rock Fusco & Connelly, LLC
321 N. Clark Street, Suite 2200
Chicago, Illinois 60654
Telephone: (312) 494-1000
Fax: (312) 494-1001
jrock@rfclaw.com




                                                23
